DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 08/04/2022 for 17481029. Claims 1-10, 12-13, 15-28, 30-31, and 33-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.

Response to Arguments
Applicant's arguments with respect the 103 rejection of claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Davis reference being used in the current rejection.
Claims 19 and 35 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 1-10, 12-13, 15-28, 30-31, and 33-38 remain rejected at least based on their dependence from independent claims 1, 19, and 35.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 31 recite the limitation "wherein the input type includes a tap input" in view of the limitation "determine an input function for the input type based on the at least one attribute of the physical object, the input function defining at least one of a direction or an orientation for the input type to manipulate the virtual content based on the one or more user inputs" as newly amended in parent claims 1 and 19. While the specification as originally filed discloses "one or more scrolling directions" for a "scrolling-based input type" [Specification, para 0101], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of the inability to determine an input function defining at least one of a direction or an orientation for the input type when "the input type includes a scrolling input" as recited in claims 13 and 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 12-13, 15-24, 28, 30-31, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US 11023035 B1) in view of Davis et al. (US 20190121522 A1).

As to claim 1, Atlas discloses a apparatus for generating virtual content [Figs. 1A, 2A, cols. 12:5-52, 17:50-18:2, system renders artificial content including virtual content], comprising: a memory [Fig. 3, cols. 19:64-20:5, 20:58-21:5, system includes head-mounted display with memory]; and one or more processors coupled to the memory [Fig. 3, cols. 20:58-21:5, system includes HMD with processors and memory] and configured to:
obtain an image of a physical object in a real-world environment [cols. 13:6-34, 25:64-26:17, HMD captures image data of objects in real world environment within field of view, where objects include peripheral device];
determine at least one attribute of the physical object in the image [cols. 14:22-50, 25:64-26:17, analyze orientation (read: at least one attribute) of device within captured image];
determine an interface layout for virtual content based on the at least one attribute of the physical object [Fig. 5, cols. 18:51-19:24, 25:64-26:17, 27:31-28:2, determine user interface arrangement (read: interface layout, note the broadest reasonable interpretation of layout includes any arrangement of elements) for virtual user interface elements (read: virtual content) in response to detected device orientation]; 
determine an input type for the virtual content …, the input type defining one or more categories of input for manipulation of the virtual content based on one or more user inputs [cols. 22:66-23:55, 28:25-63, define gesture (read: input type) as patterns of motion (read: categories of input), where gestures perform action manipulating virtual content when system detects user performing gesture (read: user input)];
determine an input function for the input type …, the input function defining at least one of a direction or an orientation for the input type to manipulate the virtual content based on the one or more user inputs [cols. 22:66-23:55, 28:25-63, specify action (read: input function) for defined gestures, where actions manipulate oriented virtual content when system detects user performing gesture, note manipulating content falls under the broadest reasonable interpretation of a direction including an instruction];
receive a user input in at least one of the direction or the orientation corresponding to the input function [Figs. 6, 7B, cols. 23:17-55, 27:31-28:2, 28:64-29:19, determine user performs horizontal hand motion, where defined action includes horizontal menu scrolling action]; and
cause the virtual content to be displayed based on the determined interface layout [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, HMD renders virtual content user interface in response to determining user interface] and
manipulated in at least one of the direction or the orientation based on the received user input [Fig. 7B, cols. 27:31-28:2, 28:64-29:19, perform scroll operation of virtual items arranged in horizontal orientation].
However, Atlas does not specifically disclose an input type for the virtual content based on the at least one attribute of the physical object; and an input function for the input type based on the at least one attribute of the physical object.
Davis discloses:
an input type for the virtual content based on the at least one attribute of the physical object [para 0761, 0763-0764, 0766, select appropriate control signal (read: input type) controlling displayed controls (read: virtual content) based on type of object surface]; and
an input function for the input type based on the at least one attribute of the physical object [para 0761, 0763-0766, determine appropriate action executed by selected control signal based on type of object surface].
Atlas and Davis are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined input type and input function for an input type as disclosed by Atlas with the input type and input function based on an attribute of a physical object as disclosed by Davis with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas as described above to provide an interface adaptive to changing devices, environments, and usage needs [Davis, para 0199].

As to claim 2, Atlas discloses the apparatus of claim 1, wherein the real-world environment is viewable through a display of the apparatus as the virtual content is displayed by the display [Fig. 7B, cols. 24:63-25:42, 27:31-28:2, system HMD (read: display of the apparatus) displays virtual objects part of artificial reality content overlaid upon real-world environment displayed to user].

As to claim 3, Atlas discloses the apparatus of claim 1, wherein the at least one attribute of the physical object includes at least one of [cols. 13:35-14:21, 25:64-26:17, determine orientation of peripheral device as captured by HMD, note strikethrough indicates non-selected alternatives], 

As to claim 4, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
determine a body part of a user in one or more images [Fig. 7B, cols. 18:51-19:24, identify part of the user within captured image data];
determine at least one attribute of the body part of the user in the one or more images [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, identify configuration (read: at least one attribute) of identified user part within captured image data]; and
determine the interface layout for the virtual content based on the at least one attribute of the physical object and the at least one attribute of the body part of the user [Fig. 5, cols. 18:51-19:24, 25:64-26:17, 27:31-28:2, determine user interface arrangement for virtual user interface elements in response to detecting device orientation as being held by user part].

As to claim 5, Atlas discloses the apparatus of claim 4, wherein the at least one attribute of the body part includes at least one of [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, detect device orientation as being held by (read: oriented) user part], 

As to claim 6, Atlas discloses the apparatus of claim 4, wherein the body part of the user is a hand of the user [Fig. 7B, cols. 18:51-19:24, identify hand of the user within captured image, note captured image data includes user hand holding peripheral device at Figure 7B], and wherein the at least one attribute of the body part includes at least one of [Figs. 5, 7B, cols. 18:51-19:24, 25:64-17, 26:32-46, detect device orientation as being held by (read: oriented) user hands], 

As to claim 10, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to: determine the at least one attribute of the physical object in a plurality of images [Fig. 5, cols. 25:64-26:17, 28:3-24, determine orientation of peripheral device as current and new capture image data (read: plurality of images)].

As to claim 12, Atlas discloses the apparatus of claim 1, wherein the input type includes a scrolling input [Fig. 7B, cols. 23: 17-55, 27:31-28:2, define scrolling gesture].

As to claim 13, Atlas discloses the apparatus of claim 1, wherein the input type includes a tap input [cols. 22:66-23:16, 29:32-65, defined gesture performing content manipulation includes tap gesture].

As to claim 15, Atlas discloses the apparatus of claim 1, wherein the input type includes a scrolling input [Fig. 7B, cols. 23: 17-55, 27:31-28:2, define scrolling gesture], and wherein the input function includes an orientation of the scrolling input [Fig. 7B, cols. 27:31-28:2, 28:64-29:19, scrolling gesture includes horizontal motion (read: orientation) with respect to virtual content].

As to claim 16, Atlas discloses the apparatus of claim 1, wherein the apparatus comprises an extended reality device [Figs. 1A, 2A, cols. 12:5-52, 17:42-49, system renders artificial reality content, e.g., augmented reality, note augmented reality falls under the broadest reasonable interpretation of extended reality as consistent with Applicant's specification (see para 0003)].

As to claim 17, Atlas discloses the apparatus of claim 1, further comprising a display configured to display the virtual content [Fig. 7B, cols. 18:51-19:24, 27:22-28:24, HMD includes display rendering virtual content user interface].

As to claim 18, Atlas discloses the apparatus of claim 1, further comprising camera configured to capture one or more images [Figs. 1A, 2A, cols. 12:5-29, 18:3-28, HMD includes image capture devices including camera].

As to claim 19, Atlas and Davis, combined at least for the reasons above, Atlas discloses a method of generating virtual content, the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 20-24, 28, 30-31, and 33-34, Atlas and Davis, combined at least for the reasons above, disclose the method of claim 19 comprising limitations substantially similar to those recited in claims 2-6, 10, 12-13, and 15-16, respectively, and are rejected under similar rationale.

As to claim 35, Atlas and Davis, combined at least for the reasons above, Atlas discloses a non-transitory computer-readable medium of a device, the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors [Fig. 3, cols. 23:56-24:48, device includes memory storing instructions executed by processor], cause the one or more processors to: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 36-38, Atlas and Davis, combined at least for the reasons above, disclose the non-transitory computer-readable medium of claim 35 comprising limitations substantially similar to those recited in claims 2-4, respectively, and are rejected under similar rationale.

Claims 7-9 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas and Davis as applied to claims 1 and 19 above, and further in view of Ravasz et al. (US 20200387213 A1).

As to claim 7, Atlas discloses the apparatus of claim 1, wherein the one or more processors are configured to:
determine a hand of a user in one or more images [Fig. 7B, cols. 18:51-19:24, 25:64-26:17, 26:33-46, identify hand of the user within captured image data, note captured image data includes a current orientation of the device being held by hands of the user];
determine whether the hand is a left hand or a right hand of the user [col. 14:22-50, identify left hand or right hand of user]; and
determine a position for the virtual content in the interface layout based on … the hand [Fig. 7B, cols. 27:22-28:2, generate content of virtual user interface in response to capturing image data including hand-held device, note virtual user interface is rendered in proximity (read: a position) to device and includes at least a middle location within the user interface].
However, Atlas and Davis do not specifically disclose determine a position for the virtual content in the interface layout based on whether the hand is the left hand or the right hand of the user.
Ravasz discloses determine a position for the virtual content in the interface layout based on whether the hand is the left hand or the right hand of the user [para 0063-0064, 0087-0090, generate user interface element with corner location (read: position) based on either identified left hand or right hand performing gesture].
Atlas, Davis, and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual content position as disclosed by Atlas and Davis with a position of virtual content based on a user hand performing a gesture as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas and Davis as described above to improve user accessibility [Ravasz, para 0064].

As to claim 8, Atlas discloses the apparatus of claim 7, wherein the one or more processors are configured to:
determine the hand is the left hand of the user [col. 14:22-50, identify left hand of user];
determine, based on the hand …, the position for the virtual content relative to a right side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, generate virtual user interface in proximity (read: a relative position) to device, where one of ordinary skill would recognize that the device includes at least a side that may be interpreted as "a right side of the physical object"]; and
display the virtual content in the interface layout relative to the right side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, render virtual user interface in proximity to device including at least a side].
However, Atlas and Davis do not specifically disclose determine, based on the hand being the left hand of the user, the position for the virtual content.
Ravasz discloses determine, based on the hand being the left hand of the user, the position for the virtual content [para 0063, 0087-0088, generate UI element with bottom left corner location based on identifying left hand performing gesture].
Atlas, Davis, and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual content position as disclosed by Atlas and Davis with a position of virtual content based on a user hand performing a gesture as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas and Davis as described above to improve user accessibility [Ravasz, para 0064].

As to claim 9, Atlas discloses the apparatus of claim 7, wherein the one or more processors are configured to:
determine the hand is the right hand of the user [col. 14:22-50, identify right hand of user];
determine, based on the hand …, the position for the virtual content relative to a left side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, generate virtual user interface in proximity (read: a relative position) to device, where one of ordinary skill would recognize that the device includes at least a side that may be interpreted as "a left side of the physical object"]; and
display the virtual content in the interface layout relative to the left side of the physical object [Fig. 7B, cols. 18:51-19:24, 27:22-28:2, render virtual user interface in proximity to device including at least a side].
However, Atlas and Davis do not specifically disclose determine, based on the hand being the right hand of the user, the position for the virtual content.
Ravasz discloses determine, based on the hand being the right hand of the user, the position for the virtual content [Figs. 6A-6D, para 0063, 0087-0088, generate UI element with bottom right corner location based on identifying right hand performing gesture].
Atlas, Davis, and Ravasz are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual content position as disclosed by Atlas and Davis with a position of virtual content based on a user hand performing a gesture as disclosed by Ravasz with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Atlas and Davis as described above to improve user accessibility [Ravasz, para 0064].

As to claims 25-27, Atlas, Davis, and Ravasz, combined at least for the reasons above, disclose the method of claim 19 comprising limitations substantially similar to those recited in claims 7-9, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145